Citation Nr: 1427626	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

It is noted that in January 2014, the Veteran's representative requested a hearing on the proposal to sever service connection of bilateral peripheral neuropathy, this request appears to remain pending, and a hearing should be scheduled.


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran has a chronic right foot disability as a result of an in-service injury. 
 

CONCLUSION OF LAW

Criteria for service connection for right foot disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for a right foot disability.  In his claim, he reports that he had multiple "broken bones" in his right foot in service.  At a Board hearing in August 2013, the Veteran explained that while in service he was helping to move telephone poles while stationed in Vietnam when a pole was dropped on his right foot.  He recalled the medics telling him that he probably had some small bones broken in the top of his foot, and they gave him pain killers and ordered rest.  The Veteran indicated that his foot became discolored, and had remained discolored since the injury.  He added that the in-service injury did not in any way involve his ankle, which he injured after service.  

Service treatment records confirm that the Veteran injured his right foot in August 1968.  X-rays were taken but were negative for any fracture or broken bones.  The Veteran was given an ACE bandage wrap and told to return if no improvement showed in a week, but no additional treatment appears to have been sought during service.  At separation in February 1970, the Veteran denied any foot trouble, and his feet were found to be normal on his separation physical.

Following service, there is no record of any foot treatment for a number of years.  However, the Veteran's ex-wife (who reported marrying the Veteran in 1978 and being married to him for 19 years) wrote a letter in which she recalled asking him about his right foot when they were first married as he favored the foot.  He reportedly told her about the accident in Vietnam, but he declined to get any treatment for it.

In June 2011, the Veteran underwent a VA examination of his right foot.  The examiner was apprised of the Veteran's in service injury, and assessed the Veteran with "residuals of broken bones" but indicated that the Veteran did not have any radiologic abnormalities in service and had indicated that his major injury was years later when he was dry-walling.  As such, she concluded that the Veteran's present foot condition was due to the post-service injury.  

Based on this opinion, the Veteran's claim was denied.  However, the Veteran has consistently described his in-service foot injury in VA treatment records, including in May, September and October 2012, and February 2013.  The Veteran was also found to provide credible testimony at his Board hearing.

As noted, it is clear that the Veteran injured his right foot in service, but his claim was denied on account of the negative medical opinion of record.  However, since that rating decision was issued, additional medical evidence has been presented that significantly bolsters the Veteran's claim. 

Of note, the Veteran has been service connected disabilities for peripheral neuropathy in both lower extremities.  However, in a December 2013 rating decision, it was proposed to sever service connection for both lower extremities.  The decision to sever was based on the opinion of a VA examiner in November 2013.  The examiner, who also provided the negative opinion in June 2011, was asked whether in the light of all the accumulated evidence, the diagnosis of bilateral, lower extremity, diabetic peripheral neuropathy provided by the previous examiner, and on which service connection was predicated, was clearly erroneous.

The examiner wrote that she had reviewed the conflicting medical evidence and concluded that in light of all accumulated evidence, the diagnosis on June 22, 2011 on which service connection for peripheral neuropathy was predicated was clearly erroneous.   She explained that the Veteran had findings for his right foot only, which had been documented over time to be attributed to a crush injury in the past.  On primary care visit in February 2013, she noted that it was documented that the Veteran's right foot had decreased sensation, while left foot sensation was intact.  The examiner also noted that the Veteran has had no symptoms of his left foot at podiatry or primary care visits, which she found was not consistent with diabetic neuropathy, which she explained would be expected to be symmetrical in both feet.

She added that she had mistakenly stated symptoms to be in both the left and right feet, when she meant to only include the right lower extremity, where the Veteran experiences symptoms of right foot paresthesias and intermittent pain, mild and right foot only and findings of decreased sensation right foot only.  She indicated that this was consistent with a crush injury with nerve damage to the right foot.

As such, while this opinion suggests that a diagnosis of bilateral peripheral neuropathy was inappropriate, it does support the Veteran's assertion that he has a right foot disability as a result of his in-service crush injury to his right foot.  As such, the criteria for a right foot disability have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a right foot disability is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


